Citation Nr: 0532975	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-07 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
jaw disability, including temporomandibular joint 
dysfunction, as a result of surgery performed at a Department 
of Veterans Affairs Medical Center in July 1999.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1975 until August 
1979 and from October 1981 to October 1984.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

This matter was previously before the Board in March 2005.  
At that time, a remand was ordered to accomplish additional 
development.  


FINDING OF FACT

The competent evidence does not demonstrate any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in connection with July 1999 
surgery performed at the Oklahoma City VA Medical Center, nor 
is it shown that the veteran's current jaw problems resulted 
from an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a jaw 
disability, including temporomandibular joint dysfunction, 
claimed as a result of surgery performed at a Department of 
Veterans Affairs Medical Center in July 1999, have not been 
met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.358 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a March 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, both the January 2004 
Statement of the Case and the September 2005 Supplemental 
Statement of the Case included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Such records include the operation report and 
discharge summary associated with the veteran's right 
trigeminal schwannoma resection performed at the Oklahoma 
City VA Medical Center in July 1999.   Moreover, the claims 
file contains the veteran's own statements in support of his 
claim, to include testimony provided at a November 2004 
videoconference hearing before the undersigned.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further available 
evidence not already of record.  In this regard, the Board 
notes that, at his November 2004 videoconference hearing, the 
veteran reported treatment with a private dentist in Oklahoma 
City following his July 1999 surgery.  (Transcript "T, at 
8.)  Such dentist reportedly attributed the veteran's jaw 
misalignment to his VA surgery.  However, the veteran could 
not remember the name of that dentist.  Since the time of the 
November 2004 hearing, the veteran has not provided VA with 
any additional information with respect to that private 
dentist.  In this vein, the Court has held that the duty to 
assist "is not always a one-way street" and that, "[i]f a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Indeed, as a 
practical matter, VA has not been provided sufficient 
information with which to assist the veteran in obtaining the 
outstanding private records.  For this reason, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.   See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

The Board further determines that the absence of records or 
statements from the private dentist is not prejudicial to the 
veteran's claim.  According to the veteran, the private 
dentist merely offered an opinion that his current jaw 
problems were caused by his VA surgery in July 1999.  
However, other evidence of record already establishes this 
fact.  Moreover, there is no indication that the private 
dentist offered an opinion as to the central question for 
consideration, namely, whether there was carelessness, 
negligence or other fault on the part of VA with respect to 
the veteran's July 1999 surgery.  As such, the missing 
records would not be probative to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

Legal criteria

§ 1151 claims

38 U.S.C.A. § 1151 and its implementing regulations have 
undergone several changes in the past decade, most recently 
effective October 1, 1997.  See Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (1996).  The purpose of the last 
amendment is, in effect, to set aside the decision of the 
United States Supreme Court in Brown v. Gardner, 513 U.S. 
115, 115 S. Ct. 552, 130 L. Ed. 2d 462 (1994), in which the 
Supreme Court held that VA's interpretation of 38 U.S.C.A. 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.

In pertinent part, 38 U.S.C. § 1151 now reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was- (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable."

In this case, the veteran filed his § 1151 claim in December 
2001.  Accordingly, the post October 1, 1997 version of the 
law and regulation must be applied.  See VAOPGCPREC 40-97 
[all Section 1151 claims which were filed after October 1, 
1997, must be adjudicated under the statutory provisions 
currently in effect, which essentially require a showing of 
negligence or fault on the part of VA].

Analysis

The veteran is claiming entitlement to compensation under 
38 U.S.C.A. § 1151.  Specifically, he contends that a right 
trigeminal schwannoma resection performed at the Oklahoma 
City VA Medical Center in July 1999 caused a jaw disability.  
This contention will be discussed in more detail below.

At his November 2004 videoconference hearing, the veteran 
explained that he had a trigeminal schwannoma, which he 
described as a tumor that wrapped around the trigeminal nerve 
on the right side of his head.  (Transcript "T," at 4.)  
The veteran indicated that the surgery to remove that tumor 
involved cutting a patch out of his head.  (T. at 4-5.)  He 
dditionally asserted that it was necessary to remove the 
right side of his jaw in order to excise the tumor.  
According to the veteran, when they put the jaw back into 
place, its position was crooked.  Essentially, each side of 
his jaw was a different length after the surgery.  Moreover, 
the veteran reported that he was not made aware that the 
surgery to remove the tumor would involve a removal of the 
jaw.  He did comment later in the hearing that the 
possibility of jaw problems may have been included in the 
written consent materials, but that he was never verbally 
apprised of any risks or complications with respect to a jaw 
disability.

The veteran went on to describe the effects of the July 1999 
surgery on his jaw.  He reported that his bite was crooked 
and that the muscles on the right side of his face did not 
actually work, but would spasm at times.  (T. at 6.)  Such 
spasms caused him to bite his mouth and his tongue.  
Moreover, the spasms caused him to chip his teeth.  He stated 
that he did not experience such problems prior to his surgery 
in July 1999.  (T. at 7.)  In fact, he explicitly denied that 
his jaw was misaligned prior to surgery.  (T. at 8.)  

The veteran's subjective complaints of jaw problems have been 
objectively demonstrated in the record.  Indeed, VA 
outpatient records dated from 2000 to 2002 reflect treatment 
for jaw/facial pain and neuralgia.  A February 2002 report 
noted that the veteran was taking Ultram, Neurontin and 
Tegretol for his jaw symptoms.  
Finally, a VA examination conducted in September 2005 
revealed chipped teeth.  

Having established that current jaw problems exist, the Board 
must now contemplate whether such problems meet the criteria 
for a "qualifying additional disability" under 38 U.S.C.A. 
§ 1151.  

In the present case, there is no showing that the veteran's 
jaw complaints have resulted from willful misconduct.  
Moreover, there is no dispute that the July 1999 surgery in 
question took place at a VA facility.  As such, the initial 
elements of a compensation claim based on 38 U.S.C.A. § 1151 
have been satisfied.  However, as will be discussed below, 
the remaining criteria have not been met.  

In order to receive compensation for his current jaw 
complaints, the evidence must establish that the proximate 
cause of his disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing surgical treatment.  
Alternatively, compensation would also be awarded if it is 
shown that the veteran's current jaw disability was the 
result of an event not reasonably foreseeable.

In the present case, the competent evidence does not show any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA.  
Indeed, in an April 2003 letter, K. S. S., D.D.S., an 
Associate Professor of oral and maxillofacial surgery 
reviewed the pertinent records and concluded that the July 
1999 procedure was appropriately performed.  He stated that 
the access in the area of the temporal bones, zygomatic arch 
and mandibular temporomandibular joint region was needed to 
get at the veteran's tumor.  Furthermore, Dr. K. S. S. stated 
that temporomandibular joint problems were a known risk and 
complication of cranial base access surgery and was 
documented in the consent process.  In this vein, it is noted 
that the July 1999 operation report indicated that the risks 
of the surgery, including facial paralysis, were discussed 
with the veteran at length, and that he accepted such risks 
and agreed to the procedure.  

The Board has also reviewed the September 2005 VA examination 
report.  In that report, the VA examiner acknowledged that 
the veteran's jaw problems were probably created as a result 
of the surgery performed in 1999.  However, after reviewing 
the veteran's medical records, the examiner opined there was 
no evidence of carelessness, negligence, lack of proper 
skill, or error in judgment on the part of the physician who 
removed the tumor.  He concluded that the compromise to the 
right temporomandibular joint and the consequent limiting of 
mandibular mobility was reasonable in the context of the 
operation performed.  

The medical opinions detailed above were offered following a 
review of the relevant medical evidence.  Moreover, the VA 
examiner objectively evaluated the veteran's jaw in 
conjunction with his opinion.  For these reasons, the medical 
opinions of record are found to be highly probative.  
Moreover, no competent evidence of record refutes the 
findings offered by Dr. K. S. S. in April 2003 and by the VA 
examiner in September 2005.  The veteran himself may believe 
that there was fault in connection with his July 1999 VA 
surgery.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Finally, the competent evidence does not demonstrate that the 
veteran's current jaw disability was the result of an event 
not reasonably foreseeable.  In this regard, 
Dr. K. S. S. indicated that temporomandibular joint problems 
were a known risk and complication of cranial base access 
surgery.  Such is consistent with the known risks discussed 
at length with the veteran prior to surgery, as documented of 
record in the July 1999 operation report.

In conclusion, the competent evidence fails to show any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in connection with 
July 1999 surgery performed at the Oklahoma City VA Medical 
Center.  Moreover, the evidence does not show that the 
veteran's current jaw problems resulted from an event not 
reasonably foreseeable.  As such, the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 have not 
been satisfied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER


Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
jaw disability including temporomandibular joint dysfunction 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


